 

Exhibit 10.6 

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 18, 2019, by and among (a) SILICON VALLEY BANK, a
California corporation (“Bank”) and (b) (i) INTERPACE DIAGNOSTICS GROUP, INC., a
Delaware corporation (“IDG”), (ii) INTERPACE DIAGNOSTICS CORPORATION, a Delaware
corporation (“IDC”), and (iii) INTERPACE DIAGNOSTICS, LLC, a Delaware limited
liability company (“IDLLC”) (IDG, IDC and IDLLC are hereinafter jointly and
severally, individually and collectively, referred to as “Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 13, 2018,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of November 13, 2018, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, the Collateral as defined in the Loan Agreement (together with
any other collateral security granted to Bank, as amended, the “Security
Documents”). Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A. Modifications to Loan Agreement.

 

1The Loan Agreement shall be amended by inserting the following new Section
2.2.1, appearing immediately after Section 2.2 thereof:

 

“ 2.2.1 Letter of Credit Sublimit.

 

(a) As part of the Revolving Line, Bank shall issue or have issued the Landlord
Letter of Credit for Borrower’s account. The aggregate Dollar Equivalent amount
utilized for the issuance of the Landlord Letter of Credit shall at all times
reduce the amount otherwise available for Advances under the Revolving Line. The
aggregate Dollar Equivalent of the face amount of the Landlord Letter of Credit
(including any drawn but unreimbursed portion of the Landlord Letter of Credit)
may not exceed the lesser of (i) Two Hundred Fifty Thousand Dollars
($250,000.00) and (ii) (A) the lesser of the Revolving Line or the Borrowing
Base, minus (B) the sum of all outstanding principal amounts of any Advances,
minus (C) the outstanding principal balance of all Term Loan Advances.

 

(b) If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), the Landlord Letter of Credit is outstanding,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to at least one hundred five percent (105.0%) of the aggregate Dollar
Equivalent of the face amount of the Landlord Letter of Credit plus all
interest, fees and costs due or estimated by Bank to become due in connection
therwith, to secure all of the Obligations relating to the Landlord Letter of
Credit. The Landlord Letter of Credit shall be in form and substance acceptable
to Bank in its sole discretion and shall be subject to the terms and conditions
of Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Landlord Letter of Credit as Bank may reasonably request.
Borrower further agrees to be bound by Bank’s interpretations of the Landlord
Letter of Credit, and Borrower understands and agrees that Bank shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower’s instructions or those contained in the Landlord Letter
of Credit or any modifications, amendments, or supplements thereto.

 

 

 

 

(c) The obligation of Borrower to immediately reimburse Bank for drawings made
under the Landlord Letter of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, the Landlord Letter of Credit, and the Letter of Credit
Application.”

 

2The Loan Agreement shall be amended by deleting the following text, appearing
in Section 2.4 thereof:

 

“If, at any time, the sum of (a) the outstanding principal amount of any
Advances, plus (b) the outstanding principal balance of all Term Loan Advances,
exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower
shall immediately pay to Bank in cash the amount of such excess (such excess,
the “Overadvance”).”

 

and inserting in lieu thereof the following:

 

“If, at any time, the sum of (a) the outstanding principal amount of any
Advances, plus (b) the face amount of the Landlord Letter of Credit (including
any drawn but unreimbursed portion of the Landlord Letter of Credit), plus (c)
the outstanding principal balance of all Term Loan Advances, exceeds the lesser
of either the Revolving Line or the Borrowing Base, Borrower shall immediately
pay to Bank in cash the amount of such excess (such excess, the “Overadvance”).”

 

3The Loan Agreement shall be amended by deleting the following text, appearing
in Section 2.6(d) thereof:

 

“The unused portion of the Revolving Line, for purposes of this calculation,
shall be calculated on a calendar year basis and shall equal the difference
between (i) the Revolving Line, and (ii) the average for the period of the daily
closing balance of the Revolving Line outstanding plus the outstanding principal
balance of all Term Loan Advances, in each case tested as of the last day of the
applicable calendar month;”

 

and inserting in lieu thereof the following:

 

“The unused portion of the Revolving Line, for purposes of this calculation,
shall be calculated on a calendar year basis and shall equal the difference
between (i) the Revolving Line, and (ii) the average for the period of the daily
closing balance of the Revolving Line outstanding, plus the amount of the
Landlord Letter of Credit (including any drawn but unreimbursed portion of the
Landlord Letter of Credit), plus the outstanding principal balance of all Term
Loan Advances, in each case tested as of the last day of the applicable calendar
month;”

 

2

 

 

4The Loan Agreement shall be amended by (i) renumbering subsection (g) of
Section 2.6 as subsection (h) and (ii) inserting the following new text, to
appear as subsection (g) of Section 2.6:

 

“ (g) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of the Landlord Letter of Credit upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank; and”

 

5The Loan Agreement shall be amended by deleting the following text, appearing
in Section 3.4(a) thereof:

 

“Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, to obtain an Advance, Borrower
(via an individual duly authorized by an Administrator) shall notify Bank (which
notice shall be irrevocable) by electronic mail by 12:00 p.m. Eastern time on
the Funding Date of the Advance.”

 

and inserting in lieu thereof the following:

 

“Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, to obtain an Advance (other
than under Section 2.2.1), Borrower (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Eastern time on the Funding Date of the Advance.”

 

6The Loan Agreement shall be amended by deleting the following text, appearing
in Section 6.3(b) thereof:

 

“Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the next Compliance Certificate provided to Bank; (ii) no
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the sum of (A) total
outstanding Advances, plus (B) the outstanding principal balance of all Term
Loan Advances, will not exceed the lesser of the Revolving Line or the Borrowing
Base.”

 

and inserting in lieu thereof the following:

 

“Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the next Compliance Certificate provided to Bank; (ii) no
Event of Default has occurred and is continuing; and (iii) after taking into
account all such discounts, settlements and forgiveness, the sum of (A) total
outstanding Advances, plus (B) the face amount of the Landlord Letter of Credit
(including any drawn but unreimbursed portion of the Landlord Letter of Credit),
plus (C) the outstanding principal balance of all Term Loan Advances, will not
exceed the lesser of the Revolving Line or the Borrowing Base.”

 

3

 

 

7The Loan Agreement shall be amended by inserting the following new definitions,
appearing alphabetically in Section 13.1 thereof:

 

“ “Landlord Letter of Credit” is that certain Letter of Credit no. SVBSF013762,
issued by Bank in favor of Saddle Lane Realty, LLC.”

 

“ “Letter of Credit Application” is defined in Section 2.2.1(b).”

 

8The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 

“ “Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the outstanding principal
balance of any Advances, minus (c) the outstanding principal balance of all Term
Loan Advances.”

 

“ “Credit Extension” is any Advance, any Term Loan Advance, any Overadvance, or
any other extension of credit by Bank for Borrower’s benefit.”

 

“ “Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.”

 

and inserting in lieu thereof the following:

 

“ “Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the outstanding principal
balance of any Advances, minus (c) the Dollar Equivalent amount of the Landlord
Letter of Credit (including any drawn but unreimbursed portion of the Landlord
Letters of Credit), minus (d) the outstanding principal balance of all Term Loan
Advances.”

 

“ “Credit Extension” is any Advance, any Term Loan Advance, the Landlord Letter
of Credit, any Overadvance, or any other extension of credit by Bank for
Borrower’s benefit.”

 

“ “Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement, including, without limitation, the Landlord Letter of
Credit.”

 

4. FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5. RATIFICATION OF PERFECTION CERTIFICATES.

 

(a) IDG hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in a certain Perfection Certificate dated as of November
13, 2018 delivered by IDG to Bank, and acknowledges, confirms and agrees that
the disclosures and information IDG provided to Bank in such Perfection
Certificate have not changed, as of the date hereof.

 

4

 

 

(b) IDC hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in a certain Perfection Certificate dated as of November
13, 2018 delivered by IDC to Bank, and acknowledges, confirms and agrees that
the disclosures and information IDC provided to Bank in such Perfection
Certificate have not changed, as of the date hereof.

 

(c) IDLLC hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of
November 13, 2018 delivered by IDLLC to Bank, and acknowledges, confirms and
agrees that the disclosures and information IDLLC provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.

 

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:   BANK:       INTERPACE DIAGNOSTICS GROUP, INC.   SILICON VALLEY BANK
      By: /s/ Jack E. Stover   By: /s/ Michael McMahon Name: Jack E. Stover  
Name: Michael McMahon Title: President & CEO   Title: Director       INTERPACE
DIAGNOSTICS CORPORATION           By: /s/ Jack E. Stover     Name: Jack E.
Stover     Title: President & CEO           INTERPACE DIAGNOSTICS, LLC          
By: /s/ Jack E. Stover     Name: Jack E. Stover     Title: President & CEO    

 

 

 

 

 

 

 

 

 

 

 

 

 